DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There were no new Information Disclosure Statements (IDS) filed since 03 October 2022, the date of the Applicant’s most recent response.

Status of the Claims
•    Claim 7 has been cancelled by the Applicant.
•    Claims 1 and 15-20 have been amended.
•    Claims 2-6 and 8-14 are as originally presented.
•    Claims 1-6 and 8-20 are presented for examination, of which 
•    Claims 1, 8 and 15 are the only independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-6 and 8-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-6 are directed to a machine (a planning engine), claims 8-14 are directed to a machine (a planning engine and a GPU), and claims 15-20 are directed to a machine (a planning engine with a memory and a processor).  The answer is YES.

Step 2A:  Claims 1-6 and 8-20 recite a system directed to the abstract idea that “optimize retirement accounts, as the lengthy term of the account increases sensitivity to asset allocation, contribution strategies, withdraw strategies, and changes in supplemental retirement benefits”, (Spec ¶ [0003]).  Thus, retirement planning, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 8, as representative, recites, “receive user profile data and account data for a user”, “assign an asset class weight to each of a plurality of asset classes associated with the account data”, “retrieve an expected asset class return, an asset class standard deviation, and an asset class covariance”, “generate a portfolio data object for each of the plurality of future years”, “pass the portfolio data object for each of the plurality of future years to a monte carlo return object” and “return an account projection derived from the matrix”.  The steps represent a series of calculations for creating a new projected retirement income used in retirement planning.  These steps contribute to “planning significant personal economic events, generating account projections and providing basic or introductory-level services for an existing retirement account” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “financial planning system” which includes at least one “databased (memory element)” for storing instructions, a “planning engine (processor)” for executing instructions and a “graphics processing unit (GPU)” for presenting simulations.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations to receive user profile data and account data for a user”, “assign an asset class weight to each of a plurality of asset classes associated with the account data”, “retrieve an expected asset class return, an asset class standard deviation, and an asset class covariance”, “generate a portfolio data object for each of the plurality of future years”, “pass the portfolio data object for each of the plurality of future years to a monte carlo return object” and “return an account projection derived from the matrix” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-6, 9-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-6, 9-14 and 16-20 are directed toward additional calculation details of the independent claim steps.  Accordingly, claims 2-6, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 8 and 15.  The analysis above applies to all statutory categories of invention.  

Response to Arguments

5.	Rejections under 35 U.S.C. 112:
	With respect to the rejections at issue the Applicants amendments and remarks regarding claims 16-20 are persuasive.  Accordingly, the rejections under 35 U.S.C. 112 are withdrawn. 

6.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue the Applicant asserts that “the
claims, as amended, are subject matter eligible under§ 101. Among other things, the Applicant submits that the inclusion of one or more CPUs and a GPU and the specific distribution of functionality between the one or more CPUs and the GPU provided in the claims constitutes a practical application of any alleged abstract idea and/or constitutes additional elements that amount to significantly more than any abstract idea to which the claims are allegedly directed”, (Remarks, page 10, ¶ 4 through page 11 ¶ 1).  
The Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is in accordance with the 2019 PEG and the most recent October 2019 update. 
Further, the Examiner notes that the Applicant’s Specification ¶ [0076] recites in part that “By using a GPU instead of a traditional central processing unit (CPU), the simulations are completed faster and more efficiently because the GPU is better configured to handle performing operations on vector arrays, such as a vector of portfolio data objects contained in a glidepath data object”.  Accordingly, ¶ [0076] is Applicant’s admission that the (GPU) is merely replacing the (CPU) because the (GPU) is more efficient performing operations on vector arrays.
The Applicant provides no other arguments that transforms the abstract idea into a practical application.   
	Employing a computer in the methods merely use existing technology to implement the abstract concept by using steps that are normally carried out by computers and do not meet the Significantly More standard.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feinschreiber (US 8,370,243 B1) discloses a financial planner and portfolio simulation system projects the simulated cumulative risks and rewards of one or more mixed portfolios in relation to the expected risk and reward of a minimum-risk or relatively risk-free baseline portfolio. As a user enters portfolio input parameters, the system immediately computes, displays, and graphs an inflation-adjusted retirement budget that a baseline portfolio fully invested in minimum-risk assets would be able to sustain. The system also generates- through simulation- a probability distribution of average retirement budgets that the mixed portfolio(s) would be projected to sustain, and graphs various percentile ranked samples from that distribution on the same computer generated plot that displays the sustainable retirement budget supported by a baseline (minimum risk) portfolio.
Feinschreiber (US 2014/0006050 A1) discloses receiving information about the participant and financial accounts for which the participant is eligible to use and or using, and generating for the participant a savings hierarchy recommending the order and amounts to be contributed to the financial accounts from the participant's budgeted savings dollars.  The method also includes determining generating the savings hierarchy for both full year and partial year activity by the participant.
Mele (US 2011/0202474 A1) discloses a method for providing a life calendar for a user includes gathering and tracking user data. The user data includes data associated with user-specific events and financial data.  Recommendations are determined for the life calendar user based on the user data and may be refined based on bank data. Upon request, the life calendar is presented to the user populated with at least one of user data, user events, and recommendations.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL R KLOBERG/Examiner, Art Unit 3698

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698